Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Samuel Leigh appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Leigh, No. 3:00-cr-00057-JPB-JES-25 (N.J.D.W.Va. Nov. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.